Wall, J. John II. Murray, of Boodliouse, in Greene County, Illinois, died intestate, leaving him surviving a widow, Lucy J. Murray, undone child, a sou. Prior to his death, and on the 28th day of November, 1884, he had taken out a certificate of membership in the Masonic Benevolent Association of Central Illinois. By said certificate of membership, the said association did promise and agree to and with the said John H. Murray, his heirs, executors, administrators and assigns, well and truly to pay or cause to be paid to the devisees or legal representatives of the said John H. Murray, within thirty days after due notice and satisfactory evidence of the death of the said John H. Murray, and proof of interest, should be received at the office of the association, the amount of five thousand dollars, or one dollar for each member of the association at the time of his death, less the expense of collecting the same, not to exceed ten per cent. Lucy J. Murray, the appellant, was duly appointed administratrix of the estate of said decedent, and collected and received' from the said association the sum of $3,901.05. The said administratrix filed her report in the Probate Court of Greene County, Illinois, as administratrix as aforesaid, not charging herself with the said" sum of $3,901.05. Benjamin D. Strang, a creditor of the estate, filed his exceptions to the administratrix’ report, objecting to the same, among other reasons, because she had failed to charge herself with the said sum of $3,901.05. Upon a hearing in the County Court of the exceptions to the report of the administratrix, the court overruled the objections and approved the report; whereupon Benjamin D. Strang took an appeal to the Circuit Court. Upon the trial of said appeal in the Circuit Court, before the judge, without a jury, the court ordered that the said exception to the report of the administratrix be sustained, and that all other exceptions to said report be overruled, and that" the said Lucy J. Murray, as administratrix, charge herself with all money received by her from the said Masonic Benevolent Association as part of the assets of the personal estate of John H. Murray, deceased, to be applied and paid out by her, as such administratrix, under the direction of the County Court of Greene County, Illinois, to reverse which order and judgment the said Lucy J. Murray brings her appeal to this court. . The question is as to the true construction to be given to the term “ legal representatives ” as used in the certificate of membership. By that instrument the company did “ promise and agree to and with the said John H. Murray, his heirs, executors, administrators and assigns, well and truly to pay or cause to be paid to the devisees or legal representatives of said John II. Murray,” etc. It is to be noticed that the term 16 heirs, executors, administrators and assigns,” are used, and also the teams “ devisees or legal representatives ” as though the two phrases did not necessarily refer to the same persons, and as a matter of law they do not, though it is true that the term “ legal representatives,” when referring to those who are entitled by law to the personal estate of a decedent, if there is nothing in the contract or circumstances to indicate otherwise, uniformly mean executors and administrators. In ascertaining the meaning to be given to the expression the intention of the parties may be gathered not solely from the instrument but in part from the concomitant circumstances, the existing state of things and the relative situation of parties to be affected. Bowman v. Long, 89 Ill. 19; Johnson v. Van Epps, 110 Ill. 551; Redfield on Wills, Vol. 2, p. 402, et seq. By the express language of its constitution the object of the company or association issuing the certificate was to provide pecuniary aid “ for the widows, orphans, heirs and devisees of deceased members and for no other purpose whatever.” It was not the ordinary case of life insurance offered by an insurance company to the public, but it was rather for the special use and benefit of persons belonging to the Masonic order and was limited to the pecuniary aid of their widows, orphans and devisees. The certificate, as understood by the company or association issuing it, must have been intended to carry out the object for which the association was instituted and the wrords in question were, no doubt, understood by the insurer in the sense contemplated by the constitution and in harmony with its objects. Were they so understood by Murray, the insured? He had shown him a copy of the constitution and was, no doubt, familiar with the designs and purposes of the organization, and was, probably, advised of the particular nature of indemnity offered by it. He stated at the time that he intended to take out a policy for the benefit of his wife and child. It is true, there is some evidence, consisting of declarations made at an earlier date, tending to show a different purpose, hut after carefully considering the whole case as it appears of record, we are inclined to hold that, according to the intention of the parties to this contract the terms “legal representatives” here mean, thuse who are such in the contemplation of the constitution of the companj7-, viz., the widow, orphans and heirs of the deceased. It follows that the administratrix could hold the money, not for the benefit of creditors or of the estate generally, but for those who are the beneficiaries intended in the certificate. The judgment will be reversed and the cause remanded, with instructions to overrule the exceptions to the report and to affirm the judgment of the County Court. Reversed mid remanded.